DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claims 28 and 45, the language “… wherein the first and second zones are selected [[form]] from zones having different …” should be changed for clarity. 
In claim 40, the language “The absorbent article according to claim [[28]] 39, wherein the second zone …” should be changed for proper antecedent basis.  
In claim 43, the language “…a non-linear boundary in at least [[the]] a transversal direction of the article.” should be changed for proper antecedent basis.  Parent claim 28 describes transversal edges, but not a transversal direction. 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 42 calls for “…an intermediate layer having a body facing surface and a garment facing surface and wherein the microencapsulated phase change material is located on any of these surfaces.” This language is ambiguous since parent claim 28 also describes topsheet and backsheet layers, each having body-facing and garment-facing surfaces. Examiner suggests to clarify this claim to specify that the PCM is located on a surface of the intermediate layer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Jameson, Lee K. US 20040102750 A1) in view of Cree; James William (US 20170360620 A1).
Regarding claim 28, Jameson discloses an absorbent article (¶ [0001], [0009], [0045], representative article 100, in this case a disposable diaper), comprising 
at least a topsheet layer and a backsheet layer (¶ [0047], the diaper 100 will typically include a porous, liquid permeable bodyside liner 28 overlying an absorbent body structure 32, and a substantially liquid impermeable outer cover member 30); 
each layer having a body facing surface and a garment facing surface, and longitudinal and transversal edges (Fig. 1, bodyside liner 28 and outer cover member 30 both have surfaces and edges);
the article having a longitudinal front portion, a longitudinal back portion and a crotch portion located between the front and the back portion (¶ [0046], the article 100 includes … a front waist region 14, a back waist region 12, and an intermediate crotch region 16 interconnecting the front and back waist regions);
the article comprising a first and a second zone of reversible temperature-regulating phase change material (PCM) on a surface of a layer of the article (¶ [0065], the article 100 includes discrete deposits of a skin wellness lotion formulation applied relative to the liner 28 … the lotion formulation is a phase-change substance … the make-up of the lotion formulation … may include … an emollient, a wax and, optionally, a viscosity enhancer; ¶ [0079], the article 100 also includes discrete deposits of a second type of phase-change liquid having a melting point greater than body temperature);
wherein the first and second zones are selected from zones having different reversible temperature-regulating phase change materials (¶ [0088], FIG. 5 illustrates an embodiment wherein a central portion or region 92b of the liner incorporates the skin wellness lotion deposits 86 as well as the phase change liquid deposits 90);
different concentrations of a reversible temperature-regulating phase change material (¶ [0079], alternatively, the second phase-change liquid may be formed entirely of a wax); or 
comprises reversible temperature-regulating phase change material having different phase change temperature intervals ¶ [0079], the second phase-change liquid may be similar to the phase-change lotion formulation with the exception that the wax has a higher melting point in the second phase-change liquid). 
Jameson teaches the invention substantially as claimed by Applicant with the exception of a microencapsulated PCM. Cree discloses an absorbent article (¶ [0002], [0005], [0021], [0024], absorbent article 10), comprising 
at least a topsheet layer and a backsheet layer (¶ [0024], backsheet 70, a topsheet 90, an absorbent core 82); 
the article comprising a first microencapsulated reversible temperature-regulating phase change material (PCM) on a surface of a layer of the article (¶ [0023], the term “phase change material” or “PCM” refers to a substance that can be used to maintain a target temperature over a period of time by storing heat within or releasing heat from the PCM … A microPCM particle is an encapsulated particle of PCM; ¶ [0024], the microPCM particles may be embedded into and/or coated onto the foam layer 100 ¶ [0026], one preferred type of microPCM particles is sold as product MPCM 37D by Microtek Laboratories, Inc. of Dayton, Ohio MPCM 37D contains encapsulated paraffin wax).
Cree selects a commercially available version of a PCM (¶ [0026], MPCM 37D by Microtek Laboratories, Inc.). One would be motivated to modify Jameson with the microencapsulated PCM of Cree to construct an absorbent article from readily available materials. Therefore, it would have been obvious to modify Jameson by providing the PCM in a microencapsulated formulation as taught by Cree in order to select an easily obtained version of a PCM. 

Regarding claims 29-41, Jameson discloses an absorbent article wherein the second zone is more than 0% and less than 100% of the surface area of the layer (¶ [0083], FIG. 2A, the phase-change liquid deposits 90 are defined as a lines of individual dome-like structures; ¶ [0086], FIG. 3, the matrix 88 of the phase-change liquid deposits 90 are also defined as generally continuous lines; ¶ [0088] FIG. 5, the remaining regions of the liner 28 have only the phase-change liquid deposits 90 defined thereon);
wherein the first zone of phase change material has a phase change transition temperature within 10-50°C (¶ [0010], the phase-change liquid deposits have a melting temperature greater than body temperature; ¶ [0089], in use of the article, the deposits 86 will contact the wearer's skin and, upon being melted, the lotion formulation will be transferred to the wearer's skin);
wherein the second zone of phase change material has a phase change transition temperature within 10-50°C (¶ [0079], the article 100 also includes discrete deposits of a second type of phase-change liquid having a melting point greater than body temperature);
wherein the first zone is at least partly surrounded by the second zone of phase change material, wherein the first and second zones are at least partly overlapping, wherein the second zone forms a micropattern within at least a part of the first zone (Figs. 2A and 3 show overlapping patterns of dots or lines comprising the first and second PCM’s);
comprising a plurality of zones of PCM (¶ [0085], in FIG. 4, the deposits 86 and 90 may be defined only in select regions or portions of the liner, such as regions 92a, 92b, and 92c);
wherein the first zone is in a wetness zone of the article (Figs. 2A and 3 show overlapping patterns of dots or lines that extend over the crotch region of the absorbent article);
wherein the second zone is outside the wetness zone but inside the crotch portion of the article (¶ [0013], the phase-change liquid deposits may be applied to targeted areas of the body facing surface of the liner to prevent abrasion of the liner against the wearer's skin only in particular regions of the article; ¶ [0085], in FIG. 4 … regions 92a, 92b, and 92c. It may be desired to target only specific regions of the liner that are more prone to cause irritation or discomfort to the wearer);
wherein the phase change material is located on any of the surfaces of the topsheet layer (¶ [0013], the deposits of the skin wellness lotion and the phase-change liquid are applied in a generally uniform pattern over the entire body facing surface of the liner).
Jameson lacks a microencapsulated PCM. Cree discloses a microencapsulated PCM on a surface of a layer of an article (¶ [0023], a microPCM particle is an encapsulated particle of PCM; ¶ [0024], microPCM particles; ¶ [0026], MPCM 37D by Microtek Laboratories, Inc.).
Regarding rationale and motivation to modify Jameson with the microencapsulated PCM of Cree, see discussion of claim 28 above. 
 
Regarding claim 42, Jameson lacks an intermediate layer. Cree discloses an article further comprising an intermediate layer having a body facing surface and a garment facing surface (¶ [0024], the foam layer 100 is disposed between the topsheet 90 and acquisition layer 84); and 
wherein the microencapsulated phase change material is located on any of these surfaces (¶ [0024], the microPCM particles may be embedded into and/or coated onto the foam layer 100);
Cree arranges a PCM on a separate layer to preserve its location inside an absorbent article (¶ [0024], so that the microPCM particles do not come loose from the foam layer 100). One would be motivated to modify Jameson with the intermediate layer of Cree to retain a PCM within the article since Jameson calls for a second formula with a melting point higher than the user’s body temperature (¶ [0079]). Therefore, it would have been obvious to modify Jameson with the intermediate layer of Cree in order to retain a PCM within an absorbent article and prevent it from being eroded during use. 
Regarding claim 45, Jameson and Cree teach all the features of the claimed invention, as discussed for claim 28 above.  
Jameson further discloses a method of applying a PCM to an absorbent article (¶ [0014], the deposits may be applied to the body facing surface by any suitable method, particularly inkjet printing techniques, piezo-driven print head techniques, and so forth), the method comprising the steps of:
printing (¶ [0077], the phase-change liquid is deposited by an inkjet printing technique … in co-pending U.S. patent application Ser. No. 09/990,686);
a first and a second zone of phase change material on a surface of a layer of the article (¶ [0065], the article 100 includes discrete deposits of a skin wellness lotion formulation applied relative to the liner 28 … may include … an emollient, a wax and, optionally, a viscosity enhancer; ¶ [0079], discrete deposits of a second type of phase-change liquid). 
Jameson lacks a microencapsulated PCM. Cree discloses a microencapsulated PCM (¶ [0023], microPCM particle; ¶ [0024], microPCM particles; ¶ [0026], MPCM 37D by Microtek Laboratories, Inc.). Regarding rationale and motivation to modify Jameson with the microencapsulated PCM of Cree, see discussion of claim 28 above. 
 
Claims 43, 44, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Jameson and Cree, further in view of Noel; John Richard (US 20150257943 A1).
Regarding claims 43, 44, 46 and 47, Jameson and Cree lack flexographic printing. Noel discloses a disposable absorbent article (¶ [0002], [0010], [0016] FIG. 1 shows a catamenial device 10), comprising: 
a topsheet layer and a backsheet layer (¶ [0016], a body-contacting surface 12 and a topsheet 14);
the article comprising a zone of treatment material on a surface of a layer of the article (¶ [0018], FIG. 1, lotion composition (lotion) 22);
wherein the zone has a non-linear boundary in at least the transversal direction of the article (¶ [0018], as shown in FIG. 2, lotion 22 can be applied in a discrete zone such as a centrally-disposed region of the body-contacting surface 12);
wherein the non-linear boundary is obtained by a synchronized in-line printing technique, wherein the in-line synchronized print technique is a flexographic printing technique (¶ [0086], nonlimiting examples of methods of applying the lotion compositions onto an absorbent article include spraying, printing (e.g., flexographic printing)). 
Noel selects a common printing technique for depositing lotion or other viscous substances on an absorbent article. One would be motivated to modify Jameson and Cree with the flexographic printing of Noel to manufacture absorbent articles on conventional equipment. Therefore, it would have been obvious to modify Jameson and Cree with the flexographic printing of Noel in order to use a well-known printing technique for absorbent articles. 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jensen, Jeffrey L.	US 20030195448 A1
Wenzel; Scott W. et al.	US 20090155325 A1
Lachenbruch, Charles A.  et al.	US 20030109816 A1
Jameson, Lee Kirby  et al.	US 20030106605 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781